FILED
                             NOT FOR PUBLICATION                             JUN 09 2015

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PHYSICIANS FOR SOCIAL                            No. 12-70079
RESPONSIBILITY-LOS ANGELES;
NATURAL RESOURCES DEFENSE
COUNCIL; COMMUNITIES FOR A
BETTER ENVIRONMENT,                              MEMORANDUM*

              Petitioners,

 v.

U.S. ENVIRONMENTAL
PROTECTION AGENCY,

              Respondent,

THE SOUTH COAST AIR QUALITY
MANAGEMENT DISTRICT; THE
SOUTHERN CALIFORNIA
ASSOCIATION OF GOVERNMENTS,

              Respondents-Intervenors.


                    On Petition for Review of an Order of the
                  United States Environmental Protection Agency

                      Argued and Submitted October 22, 2014
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                               page 2
Before:      THOMAS, Chief Judge, and KOZINSKI and GOULD, Circuit
             Judges.

      1. EPA’s approval of the enforceable commitment wasn’t arbitrary and

capricious. EPA reasonably applied its three-part test for evaluating such

commitments in concluding that: (1) the commitment was sufficiently limited

because it addressed reductions of about 10% for three pollutants, which is roughly

within the range EPA has historically accepted; (2) the state was capable of

fulfilling the commitment based on a number of ongoing and yet-to-be-quantified

measures; and (3) the commitment’s two-and-a-half-year duration was reasonable,

given that the state had already launched many emissions-reduction measures. See

76 Fed. Reg. 41,562, 41,575–77 (July 14, 2011); 76 Fed. Reg. 69,928, 69,944–45

(Nov. 9, 2011).


      2. The commitment was sufficiently enforceable because it “require[s]

California to meet specific reductions by specific deadlines,” rather than merely

setting forth “aspirational, unenforceable goals.” See Comm. for a Better Arvin v.

EPA, Nos. 11-73924, 12-71332, __ F.3d __, 2015 WL 2384556, at *8 (9th Cir.

May 20, 2015).
                                                                               page 3
      3. The state implementation plan doesn’t impermissibly ignore pollution in

near-highway areas because the monitoring guidelines explicitly specify that states

generally need not monitor “microscale” or “middle scale” areas, which include

“traffic corridors” and areas “along traffic corridors.” 40 C.F.R. Pt. 58, App. D,

§ 4.7.1(c)(1)–(2).


      DENIED.